PER CURIAM:
In this attorney disciplinary matter, respondent and Disciplinary Counsel have entered into an agreement under Rule 21, RLDE, Rule 413, SCACR. In the agreement, respondent admits misconduct and consents to be suspended from the practice of law for ninety days. We accept the agreement.
*555Respondent was indicted on six counts of failing to make and file a South Carolina Income Tax Return in violation of S.C.Code Ann. § 12 — 54—40(b)(6)(c) (Supp.1994) and twenty counts of failing to account for and pay over employee withholding taxes in violation of S.C.Code Ann. § 12-54-40(b)(6)(b) (Supp.1994). Pursuant to a plea agreement with the Attorney General’s Office, respondent pled guilty to one count of failing to make and file a South Carolina Income Tax Return and one count of failing to account for and pay over employee withholding taxes in exchange for the remaining counts being nolle prossed. She was sentenced to two concurrent one year prison terms, suspended upon the service of three years’ probation and payment of $7084.41 restitution.
Failure to file a tax return and failure to account for and pay employee withholding taxes are serious crimes as set forth in Rule 2(z), RLDE, Rule 413, SCACR. By her conduct, respondent has violated Rule 8.4 of the Rules of Professional Conduct, Rule 407, SCACR, and Rule 7(a)(4), RLDE, by committing a serious crime that reflects adversely upon her honesty, trustworthiness and fitness as a lawyer and has violated Rule 7(a)(5) and (6), RLDE, by engaging in conduct tending to bring the courts or legal profession into disrepute and violating the oath of office she took upon admission to the practice of law in this State.
In our opinion, respondent’s misconduct warrants a definite suspension from the practice of law for ninety days. Respondent was indefinitely suspended from the practice of law in this state on December 29, 1998, retroactive to June 30, 1997. In the Matter of Glover, 333 S.C. 423, 510 S.E.2d 419 (1998). Her ninety day suspension shall run concurrently with the previously imposed indefinite suspension.
DEFINITE SUSPENSION.